Citation Nr: 0708157	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  98-12 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
prior to May 31, 2005 for service-connected psoriasis, and in 
excess of 30 percent as of May 31, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from December 1970 to December 
1996.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for bilateral hearing loss, and "anxiety 
with sleep disturbance," and granted service connection for 
"psoriasis involving the scalp, nails, and penis," 
evaluated as noncompensable.  The veteran appealed the 
denials of service connection and the issue of an initial 
compensable rating for his service-connected psoriasis.  In a 
rating decision, dated in July 2006, the RO increased the 
veteran's evaluation for his psoriasis to 10 percent 
disabling, with an effective date of January 1, 1997, and as 
30 percent disabling, with an effective date of May 31, 2005.  
However, since these increases did not constitute a full 
grant of the benefit sought, the increased rating issue 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss that is 
related to his service.

2.  The veteran does not have an acquired psychiatric 
disorder that is related to his service.

3.  Prior to May 31, 2005, the veteran's psoriasis is not 
shown to have been productive of constant exudation or 
itching, extensive lesions, marked disfigurement, or to have 
covered 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of the exposed areas affected, to have 
required systemic therapy for a total duration of six weeks 
or more, but not constantly, during the past 12-month period, 
or to have been productive of disfigurement of the head, 
face, or neck, or scars.  

4.  As of May 31, 2005, the veteran's psoriasis is not shown 
to have been productive of ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, exceptional repugnance, to have covered more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, to have required constant or near-
constant systemic therapy such as corticosteroid or other 
immunosuppressive drugs during the past 12-month period, or 
to have been productive of disfigurement of the head, face, 
or neck, or scars.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  Prior to May 31, 2005, the criteria for an evaluation in 
excess of 10 percent for  psoriasis are not shown to have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 4.118, Diagnostic Codes 7800, 7806, 7816 (as in 
effect prior to August 30, 2002, and thereafter).  

4.  As of May 31, 2005, the criteria for an evaluation in 
excess of 30 percent for  psoriasis are not shown to have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 4.118, Diagnostic Codes 7800, 7806, 7816 (as in 
effect prior to August 30, 2002, and thereafter).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for bilateral hearing loss and an acquired psychiatric 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

A.  Bilateral Hearing Loss

In addition the to regulation cited above, service connection 
may be granted for an organic disease of the nervous system, 
such as a sensorineural hearing loss, and cardiovascular 
disease, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  It 
is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).  

The veteran's service medical records show that between 1980 
and 1995, he was repeatedly noted to complain of ear pain, 
and to have otitis media or otitis externa of one or both 
ears.  A number of reports, dated in 1980, note a ruptured 
left ear.  An October 1992 report notes complaints of a loss 
of hearing, with assessments of serous otitis, and Eustachian 
tube dysfunction.  Service examination reports, dated between 
March 1970 and January 1994 (a separation examination report 
is not of record), do not contain any relevant findings, and 
none of the examination reports with audiometric results show 
that the veteran had hearing loss in either ear, as defined 
by 38 C.F.R. § 3.385.    

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1997 and 2006.  This 
evidence includes a VA audio examination report, dated in 
June 1997, which contains audiometric findings that revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
10
15
LEFT
N/A
0
0
0
10

These results show an average decibel loss of 9 in the right 
ear and 3 in the left ear.  Speech recognition ability was 96 
percent, bilaterally.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
neither the veteran's service medical records, or the June 
1997 VA examination report, shows that the veteran has 
hearing loss in either ear, as defined by 38 C.F.R. § 3.385.  
In summary, there is no competent evidence to show that the 
veteran has hearing loss in either ear.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

B.  Acquired Psychiatric Disorder

The appellant asserts that service connection is warranted 
for an acquired psychiatric disorder.  In this regard, in a 
rating decision dated in May 2000, the RO denied a claim for 
post-traumatic stress disorder (PTSD).  The veteran 
subsequently raised the issue of whether he had filed a 
timely appeal as to the RO's May 2000 decision.  In September 
2004, the Board determined that the veteran had not filed a 
timely appeal as to the RO's May 2000 decision, and dismissed 
the claim.  Given the foregoing, the RO's May 2000 decision 
is final, see 38 U.S.C.A. § 7105(c) (West 2002); as used 
herein, the term "acquired psychiatric disorder" is intended 
to encompass all acquired psychiatric disorders other than 
PTSD.  

The veteran's service medical records include a number of 
reports, dated in 1979, which note complaints that included 
breathing problems, chest pain, gastrointestinal problems, 
"anger," and "'lo[o]sing control' - compulsive wife" with 
complaints of an increased bad temper.  These reports contain 
a notation indicating that his symptoms may be secondary to 
anxiety, and assessments of viral syndrome, possible 
functional gastritis, and anxiety STV (short-term 
variability).  A January 1994, "physical profile serial 
report" (AF Form 422, APR 86), notes that the veteran had no 
history of psychiatric disorder, or any mental ailment that 
would require specialized medical treatment or prolonged 
hospitalization.  A March 1996 report shows that the veteran 
complained of a chest cold, coughing, and drainage, and 
contains an assessment of situational stress/rhinitis.  An 
August 1996 report notes "stressed induced sleeplessness."  
Service examination reports, dated between March 1970 and 
January 1994 (a separation examination report is not of 
record), all show that the veteran's psychiatric condition 
was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1997 and 2006.  This 
evidence includes a VA general medical examination report, 
dated in June 1997, in which the examiner noted the veteran's 
claimed disabilities (in May 1997, the veteran filed claims 
for service connection for over 20 disorders) and stated, 
"it reads like the chief complaint of a hypochondriac."  
The veteran's relevant complaints involved sleep loss, and 
difficulty sleeping, but he reported that he no longer had 
anxiety attacks.  On examination, he was "super-alert," 
"hyper-alert," and cooperative, with rapid speech.  He 
appeared oriented and alert, and appeared to be under the 
influence of a considerable amount of caffeine.  There was no 
relevant diagnosis.  

A report from Brenda H. Spence, Ph.D., dated in July 1999, 
shows that the veteran reported that "while in Germany he 
was hospitalized on two occasions for violent behavior."  
The report notes, "He engages in obsessive compulsive 
behaviors as well."  He complained of great anger, and 
hypervigilance.  The report notes that he did not appear to 
dissociate, and apparently functioned well in his 
professional and personal life, but was continually on guard 
against violent outbursts.  The diagnosis was PTSD.  

A report from Daniel Metzger, M.D., dated in July 1999, notes 
PTSD.  Other reports from Dr. Metzger, dated in 2003, note 
sleep apnea.  

A VA psychiatric examination report, dated in September 1999, 
shows that the veteran complained of symptoms that included 
restlessness during sleep, becoming "uptight, taught, and 
snappy" while watching violent movies, feeling helpless, and 
that he had "concerns about making the right decisions."  
The Axis I diagnosis noted that the veteran's symptoms were 
not compatible with PTSD, and that his complaints of sleep 
disturbance and restlessness were compatible with a mild 
anxiety reaction.  

The Board finds that the claim must be denied.  As an initial 
matter, to the extent that there is evidence pertaining to 
PTSD, as previously stated, a claim for PTSD was denied in a 
final May 2000 RO decision, and the issue on appeal is 
service connection for an acquired psychiatric disorder other 
than PTSD.  In this case, the veteran's service medical 
records contain notations of anxiety in 1979, with no 
subsequent relevant psychiatric findings or complaints for 
about 15 years, until 1994. In 1994, the veteran received an 
assessment of "situational stress/rhinitis," and in August 
1996 he was noted to have "stressed induced sleeplessness."  
All of the veteran's service examination reports show that 
his psychiatric condition was clinically evaluated as normal.  
The first post-service medical evidence of an acquired 
psychiatric condition (other than PTSD) is found the 
September 1999 VA examination report.  This report comes is 
approximately three years after separation from service.  
This period of time without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence 
which links an acquired psychiatric disorder to the veteran's 
service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition must 
be denied.

C.  Conclusion

The Board has considered the appellant's oral and written 
testimony submitted in support of the arguments that the 
claimed conditions should be service connected.  These 
statements are not competent evidence of a diagnosis, or a 
nexus between the claimed conditions and the appellant's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the appellant's claims 
must be denied.  


II.  Higher Initial Evaluation - Psoriasis

The veteran asserts that a higher initial evaluation is 
warranted for his service-connected psoriasis.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2006),  the veteran's service medical 
records show that between 1970 and 1976, he was treated for 
skin rashes of the hands and feet, penile lesions, scalp and 
cheek lesions, and psoriactic nail changes.  His diagnoses 
included eczematous dermatitis, tinea unguis, seborrheic 
dermatitis, and herpes progenitalis.  In 1989, he received 
treatment for psoriasis of the scalp and hairline.  

In May 1997, the veteran filed his claim for service 
connection.  In August 1997, the RO granted service 
connection for "psoriasis involving the scalp, nails, and 
penis," evaluated as noncompensable, with an effective date 
for service connection of January 1, 1997.  The veteran 
appealed the issue of an initial compensable rating for his 
service-connected psoriasis.  In a rating decision, dated in 
July 2006, the RO increased the veteran's evaluation for his 
psoriasis to 10 percent disabling, with an effective date of 
January 1, 1997 for the 10 percent rating, and as 30 percent 
disabling, with an effective date of May 31, 2005 for the 30 
percent rating.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The RO has evaluated the veteran's psoriasis under 38 C.F.R. 
§ 4.118, Diagnostic Codes (DC's) 7806-7816.  The Board 
initially notes that, effective August 30, 2002, a new 
regulation was promulgated concerning rating for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  In 
the rating decision, and the supplemental statement of the 
case, both issued in July 2006, the veteran was provided the 
new criteria for the evaluation of his skin disorder.  Prior 
to this time, the veteran had been evaluated under the old 
criteria by the RO.  The Board therefore finds that the 
veteran will not prejudiced by the Board's adjudication of 
this claim at this time.  The Board further notes that the 
changed regulation may not be applied prior to the effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002).

The RO has evaluated the veteran's psoriasis under 38 C.F.R. 
§ 4.118, DC's 7806 and 7816.  Under the criteria as in effect 
prior to August 30, 2002, unless otherwise provided, the 
Board is to rate Codes 7807 through 7819 as eczema, depending 
upon the location, extent, and repugnance or otherwise 
disabling character or of manifestations.  Under Diagnostic 
Code 7806, eczema is rated 10 percent disabling with 
exfoliation, exudation or itching which involves an exposed 
surface or an extensive area.  A 30 percent rating is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
condition is exceptionally repugnant.  

Under the provisions of the rating schedule effective August 
30, 2002, a 30 percent evaluation is assignable for psoriasis 
manifested over 20 percent to 40 percent of the entire body 
or 20 percent to 40 percent of the exposed areas affected, or 
when systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  In addition, psoriasis may be treated as 
disfigurement of the head, face, or neck or scars under the 
correspondent Diagnostic Code, depending on predominant 
disability under DC 7816.  A 60 percent rating is warranted 
for psoriasis: more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; requiring 
constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, DC 7806 (as in 
effect August 30, 2002).

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1997 and 2006.  This evidence includes 
a VA general medical examination report, dated in June 1997, 
which indicates that the veteran complained of skin rashes 
and lesions of his penis, face, scalp, and fingernails.  He 
reported a history of psoriasis since 1972.  The veteran 
indicated that his symptoms "improved tremendously" during 
the summer, and that his symptoms were currently in 
remission.  On examination, the skin was basically normal.  
There was minimal scaling at the knees on close examination, 
but no psoriasis.  There was "the most minimal scaling and 
fissuring" involving the skin of the penis, and "minimal 
deformity" of the fingernails that was "actually barely 
detectable."  The examiner stated that he could not make a 
diagnosis of psoriasis based solely on the examination 
findings.  The relevant diagnosis was, "The most minimal 
psoriasis, more by history that by physical examination, with 
most minimal skin lesions at the present time."  

A July 1999 statement from Dr. Metzger notes that the veteran 
has psoriasis, with psoriatic patches mainly involving his 
feet, genitals, and scalp, that "come and go."  There was 
finger and toenail involvement as well.  An August 1999 note 
from Dr. Metzger states that the veteran has ongoing 
psoriatic lesions for which he sporadically receives 
treatment.  Report from Dr. Metzger/Southwestern Medical 
Clinic, dated between 1998 and 2004, contain notations of 
psoriasis of the scalp, knee, groin and/or left leg, and skin 
blotches on the arms.  In July 2001, the veteran was treated 
for exposure to poison ivy with Prednisone.  In July 2002, 
the veteran was treated for exposure to poison ivy with 
topical and oral Benadryl.    

A VA skin examination report, dated in May 2005, indicates 
that it was performed on May 31, 2005.  This report shows 
that the veteran complained that his skin symptoms worsened 
during the winter, and improved during the summer.  He 
complained of itching, flaking and bleeding, and that a patch 
on his penis cracked and bled during erections.  He also 
reported psoriasis at his hairline, on his face, the back and 
lateral side of his head, underneath his eyes, and on his 
chin, penis, hands, legs, knees, and feet.  On examination, 
there was no evidence of disfigurement due to psoriasis.  
There were white scaly patches on the head and at the 
hairline, and a few white scales in the right ear.  There was 
evidence of psoriasis of the nails, and scales and flaky skin 
at the knees.  The examiner noted that there was no 
disfigurement  of the head, face or neck that exceeds six 
square inches.  The scalp and the right knee were the worst-
affected areas, followed by the feet, hands and nails.  He 
refused to have his penis examined.  The diagnosis was 
psoriasis.  

An addendum to the May 2005 VA skin examination report, dated 
in November 2005, shows that the examiner noted that the 
veteran had a history of treatment for poison ivy that 
included use of Prednisone and Benadryl, and that these 
medications were not prescribed for psoriasis.  He further 
stated that "scale" is another word for exfoliation, and 
indicated that the veteran's examination had revealed 
scaling/exfoliation at areas that included his face, head, 
hairline, bilateral eyebrows, bilateral cheeks, scalp, and 
behind the ear.  He reported that the veteran's psoriasis on 
his face exceeded six square inches, and that there was no 
disfigurement of the head, face or neck.  Psoriasis was also 
noted at the veteran's nails and hands, with scaling at the 
bilateral knees, and bilateral feet at the soles and the 
heels.

A VA skin examination report, dated in March 2006, shows that 
the veteran reported that his skin had slightly improved 
since his May 2005 examination.  He reported using a cream 
for his face, and Tinactin and foot powder for his feet.  He 
stated that his feet, hands, ears, face and knees still have 
evidence of psoriasis.  He asserted that the skin of his 
penis still cracked during an erection, but that the 
scaliness had improved.  He complained of dryness, flaking, 
cracking, redness, and itching.  On examination, there was 
evidence of rosacea at the forehead, cheeks, nose and under 
the eyes, tinea pedis.  There was psoriasis at the head, in 
seven patches total of nickel or quarter-size, with flaking, 
scaling and redness.  He refused to have his penis examined.  
The diagnoses were rosacea of the face, psoriasis of the 
scalp, ears, elbows, hand knuckles, several fingernails, 
penis (by veteran's report only), and right knee, tinea pedis 
bilateral feet, and acne rosea of the chest.  The examiner 
stated that the veteran's psoriasis was of a mild extent, and 
noted that it covered 20 percent of the exposed area.  He 
noted that there was no evidence to support service 
connection for the veteran's rosacea of the face, tinea 
pedis, or acne rosacea.  The examination report is 
accompanied by photographs of the veteran's skin disorder.  

A.  Prior to May 31, 2005

The veteran's psoriasis has been evaluated as 10 percent 
disabling prior to May 31, 2005.  

The Board finds that the claim must be denied.  The June 1997 
VA examination report shows that the veteran had minimal 
scaling, and the relevant diagnosis noted "the most minimal 
psoriasis, more by history that by physical examination, with 
most minimal skin lesions at the present time."  In July 
2001, he was treated with Prednisone, however, this was not 
for his service-connected psoriasis, rather, it was for 
exposure to poison ivy.  In summary, the evidence is 
insufficient to show that the veteran's psoriasis was 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement, or that, as of August 30, 
2002, it covered 20 percent to 40 percent of the entire body 
or 20 percent to 40 percent of the exposed areas affected, or 
that it required systemic therapy for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  In addition, the evidence is insufficient to show 
that his psoriasis was productive of disfigurement of the 
head, face, or neck, or scars.  See 38 C.F.R. § 38 C.F.R. 
§ 4.118, DC's 7800 - 7805 (as in effect August 30, 2002, and 
thereafter).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
a rating in excess of 10 percent is not warranted prior to 
May 31, 2005.  

B.  As of May 31, 2005

The veteran's psoriasis has been evaluated as 30 percent 
disabling as of May 31, 2005.  

The Board finds that the claim must be denied.  Briefly 
stated, the May 2005 VA skin examination report and addendum 
show that the veteran was noted to have a history of 
treatment for poison ivy that included use of Prednisone and 
Benadryl, and that these medications were not prescribed for 
psoriasis.  On examination, the veteran had 
scaling/exfoliation at areas that included his face, head, 
hairline, bilateral eyebrows, bilateral cheeks, scalp, and 
behind the ear.  The veteran's psoriasis on his face exceeded 
six square inches.  However, there was no disfigurement of 
the head, face or neck.  The March 2006 VA skin examination 
report shows that on examination, there was evidence of 
rosacea at the forehead, cheeks, nose and under the eyes, 
tinea pedis.  There was psoriasis at the head, in seven 
patches total of nickel or quarter-size, with flaking, 
scaling and redness.  The examiner stated that the veteran's 
psoriasis was of a mild extent, and noted that it covered 20 
percent of the exposed area.  To the extent that the examiner 
noted that there was no evidence to support service 
connection for the veteran's rosacea of the face, tinea 
pedis, or acne rosacea, the Board has not dissociated these 
symptoms from his psoriasis, with the exception of finding 
that his use of Prednisone in 2001 was not for his psoriasis.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  

In summary, the evidence is insufficient to show that the 
veteran's psoriasis is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, exceptional repugnance, that it covers more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or that it has required constant or 
near-constant systemic therapy such as corticosteroid or 
other immunosuppressive drugs during the past 12-month 
period.  In addition, the evidence is insufficient to show 
that his psoriasis was productive of disfigurement of the 
head, face, or neck, or scars.  See 38 C.F.R. § 38 C.F.R. 
§ 4.118, DC's 7800 - 7805 (as in effect August 30, 2002, and 
thereafter).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
a rating in excess of 30 percent is not warranted as of May 
31, 2005.  


III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In October and December of 2004, and May 2005, the RO sent 
the veteran notice letters (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letters 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The RO's August 1997 decision was decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Rather, the appellant is 
to be given proper subsequent VA process, and the Board is to 
make findings on the completeness of the record or on other 
facts permitting the Court to make a conclusion of lack of 
prejudice from improper notice. 

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the letters were sent, the case was 
readjudicated and in February 2006 (for the service 
connection claims) and July 2006 (for all claims), 
Supplemental Statements of the Case were provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, sufficient notice was provided in July 
2006, see Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006).  Therefore, VA's duty to notify the appellant 
has been satisfied.

With regard to the initial evaluation claim, the Court, in 
Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in August 1997, a disability rating was assigned, 
and an effective date was established (the RO subsequently 
increased the veteran's disability rating).  Therefore the 
veteran's claim was substantiated as of August 1997.  Any 
error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decision in August 1997, the 
July 1998 statement of the case, and three supplemental 
statements of the case.  Finally, the claim has been denied 
and no effective date will be assigned.  Any defect with 
respect to the content of the notice requirement was non-
prejudicial.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for the disabilities in 
issue.  Although etiological opinions have not been obtained, 
the Board finds that the evidence, discussed supra, warrants 
the conclusion that a remand for etiological opinions is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
veteran is not shown to have hearing loss.  With regard to 
the claim for an acquired psychiatric disorder, this 
condition is not shown until well after separation from 
service.  Furthermore, the claims files do not currently 
contain competent evidence showing that an acquired 
psychiatric disorder is related to the veteran's service. The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Prior to May 31, 2005, a rating in excess of 10 percent for 
psoriasis is denied.  

As of May 31, 2005, a rating in excess of 30 percent for 
psoriasis is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


